 



Ex. 10.4
March 4, 2005
Mr. Thomas J. Morris
TradeMark Consulting, Co
819 Equestrian Drive
Rockwall, TX 75032
RE:      SECOND AMENDMENT TO CONSULTING AGREEMENT
Dear Tom:
          This letter amends the Consulting Agreement between Silverleaf
Resorts, Inc. and TradeMark Consulting, Co effective March 4, 2005 as follows:
1. Under Section 1, the term of the Consulting Agreement is extended to
March 15, 2006.
2. Except as amended by the First and this Second Amendment, the terms and
provisions of the Consulting Agreement are hereby ratified and confirmed.

                  Very truly yours,    
 
                SILVERLEAF RESORTS, INC.    
 
           
 
  BY:   /S/ ROBERT E. MEAD    
 
           
 
      Robert E. Mead, CEO    

         
ACCEPTED AND AGREED:
   
TRADEMAR K CONSULTING, CO
   
 
     
By:
/S/ THOMAS J. MORRIS            
 
Thomas J. Morris    

 